Order entered November 21, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00890-CV

                 PHONETERNET, LLC AND ADAM ALFIA, Appellant

                                              V.

                            DRAWBRIDGE DESIGN, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-04591-D

                                          ORDER
       Before the Court is appellants’ November 17, 2017 motion for extension of time to file a

brief. We GRANT the motion only to the extent that appellants shall file a brief by December

21, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE